


109 HRES 987 IH: Providing for consideration of the bill

U.S. House of Representatives
2006-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 987
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2006
			Mr. Doggett submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 147) to amend title II of the Social Security Act to repeal the
		  Government pension offset and windfall elimination provisions.
	
	
		That immediately upon adoption of
			 this resolution the House shall consider in the House the bill (H.R. 147) to
			 amend title II of the Social Security Act to repeal the Government pension
			 offset and windfall elimination provisions. All points of order against the
			 bill and against its consideration are waived. The bill shall be considered as
			 read. The previous question shall be considered as ordered on the bill to
			 passage without intervening motion except: (1) one hour of debate equally
			 divided and controlled by the chairman and ranking minority member of the
			 Committee on Ways and Means; and (2) one motion to recommit.
		
